AO 2458 •(Rev. 09/19)   Judgment in a Criminal Case
                        Sheet I




                                                           Eastern District of Arkansas
                                                                          )
              UNITED STATES OF AMERICA                                    )
                                                                                 JUDGMENT IN A CRIMINAL CASE                               DEP CLERK

                                    v.                                    )
                MANUEL PANIAGUA-VARGAS
                                                                          )
                                                                          )      Case Number: 4:19CR00588-01-BRW
                                                                          )      USM Number: 32958-009
                                                                          )
                                                                          )        Nicole Lybrand
                                                                                 - - - ~ - - - --------------
                                                                          )      Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)             1s
                                     -----------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended
8 U.S.C. § 1326 {a)                 Illegal Reentry of a Previously Deported Alien, a Class E               10/4/2019               1s

                                    Felony



       The defendant is sentenced as provided in pages 2 through          _ _3_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)

~ Count(s)        1
                ------------
                                                        Iii"   is   Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan~e of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                           10/24/2019
                                                                         Date of Imposition of Judgment



                                                                         s;~-~                            !(,ffli
                                                                                        BILLY ROY WILSON, U.S. District Judge
                                                                         Name and Title of Judge



                                                                          Date
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                   Judgment-Page   -=2- of        3
 DEFENDANT: MANUEL PANIAGUA-VARGAS
 CASE NUMBER: 4:19CR00588-01-BRW

                                                             IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total tenn of:
  TIME SERVED with no term of Supervised Release to follow. If the defendant is deported, the defendant is reminded that he
  must not illegally return to the United States.




       D The court makes the following recommendations to the Bureau of Prisons:




       !ill   The defendant is remanded to the custody of the United States Marshal.

       D The defendant shall surrender to the United States Marshal for this district:
              D at                                 D a.m.       D p.m.       on
                      ---------
              D as notified by the United States Marshal.

       D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              D before 2 p.m. on
              D as notified by the United States Marshal.
              D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed this judgment as follows:




              Defendant delivered on                                                     to

 at
      - - - - - - - - - - - - - - - , with a certified copy of this judgment.                                                1 tt,v'
                                                                                          "fr;b~
                                                                                          '~ST:SMARSHAL


                                                                            By
                                                                                              DEPUTY UNITED STATES MARSHAL
                 .
AO 245B,(Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                        Judgment- Page   -~3-     of       3
 DEFENDANT: MANUEL PANIAGUA-VARGAS
 CASE NUMBER: 4:19CR00588-01-BRW
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment             Restitution                   Fine                AVAA Assessment*           JVT A Assessment**
 TOTALS           S 0.00                    S 0.00                    S 0.00                   S 0.00                    S 0.00


 D The detennination of restitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such detennination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless s~cified otherwise in
      the prioricy order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                   Total Loss***                 Restitution Ordered       Priority or Percentage




 TOTALS                               $ ______                    o_._oo_          $______              o_.o_o_

 D     Restitution amount ordered pursuant to plea agreement $
                                                                            ----------
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the              D fine       D restitution.
       D the interest requirement for the           D     fine     D restitution is modified as follows:

 • Amy, VickyVand Andy Child Pomograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
 •• Justice for ictims of Trafficking A.ct of 2015, Pub. L. No. 114-22.
 ••• Findings for the total amount of losses are required under Chapters l 09A, 110, 11 OA, and l 13A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
